        Case 2:21-cv-01160-JCM-VCF Document 8 Filed 09/09/21 Page 1 of 2


 1    JOSHUA P. GILMORE
      Nevada Bar No. 11576
 2    BAILEYKENNEDY
      8984 Spanish Ridge Avenue
 3    Las Vegas, Nevada 89148-1302
      Telephone: 702.562.8820
 4    Facsimile: 702.562.8821
      JGilmore@BaileyKennedy.com
 5
      Attorneys for Defendants
 6    SHAC, LLC d/b/a SAPPHIRE
      GENTLEMEN'S CLUB; and SHAC MT, LLC
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9
     CIELO JEAN “CJ” GIBSON, EMMA GLOVER,
10   JULIANNE KLAREN, LINA POSADA,
     MELANIE IGLESIAS, SANDRA VALENCIA,                    Case No. 2:21-CV-01160-JCM-VCF
11   and VIDA GUERRA,
                            Plaintiffs,                    STIPULATION TO EXTEND
12                                                         DEADLINE FOR RESPONSE TO
                     vs.                                   COMPLAINT
13
     SHAC, LLC d/b/a SAPPHIRE GENTLEMEN’S                  (First Request)
14   CLUB; SHAC MT, LLC,

15                                  Defendants.

16

17          Pursuant to LR IA 6-1, Plaintiffs Cielo Jean “CJ” Gibson, Emma Glover, Julianne Klaren,

18   Lina Posada, Melanie Iglesias, Sandra Valencia, and Vida Guerra (collectively, “Plaintiffs”), by and

19   through their counsel, and Defendants SHAC, LLC d/b/a Sapphire Gentlemen’s Club and SHAC

20   MT, LLC (together, “Defendants”), by and through their counsel, stipulate and agree as follows:

21          1.     On June 17, 2021, Plaintiffs filed their Complaint (ECF No. 1);

22          2.     On July 13, 2021, Defendants (through their counsel) executed Waivers of Service of

23   Summons forms pursuant to Fed. R. Civ. P. 4(d) (ECF Nos. 5-6);

24          3.     Defendants currently have until September 13, 2021 to respond to the Complaint;

25          4.     Plaintiffs are in the process of preparing and filing a First Amended Complaint;

26          5.     The time for Defendants to respond to the Complaint shall be extended to October 13,

27   2021, to allow time for Plaintiffs to file their First Amended Complaint. Defendants shall then have

28   14 days following service of the First Amended Complaint within which to respond; and

                                                  Page 1 of 2
        Case 2:21-cv-01160-JCM-VCF Document 8 Filed 09/09/21 Page 2 of 2


 1           6.     This is the first stipulation for extension of time for Defendants to respond to the
 2   Complaint, and is sought in good faith and not for purposes of delay.
 3           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 4    DATED this 9th day of September, 2021.                  DATED this 9th day of September, 2021
 5    ALVERSON TAYLOR & SANDERS                               BAILEYKENNEDY
 6    By:     /s/ David M. Sexton         ___                 By:      /s/ Joshua P. Gilmore
            KURT R. BONDS (Nv. Bar No. 6228)                        JOSHUA P. GILMORE
 7          DAVID M. SEXTON (Nv. Bar No. 14951)
            6605 Grand Montecito Pkwy, Ste. 200               Attorneys for Defendants
 8          Las Vegas, NV 89149
 9    Attorneys for Plaintiffs
10

11           IT IS SO ORDERED.
12                                                 UNITED STATES MAGISTRATE JUDGE
13                                                            9-9-2021
                                                   DATED:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   Page 2 of 2
